DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 April, 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Aaron Grunberger on 8 June, 2022.

The application has been amended as follows: 
6.	(Canceled by Ex. Amd.)
REASONS FOR ALLOWANCE
Disposition of Claims
Claims 1-5, 10, 14 and 17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art, when considered as a whole, alone or in combination, fails to reasonably set forth the claimed invention as characterized in independent claims 1, 10, and 14, and the dependents thereof. In particular, claim 1, which is similarly recited in independent claims 10 and 14, recites, “a second electronic component…configured to perform the same one or more controlling operations of the vehicle as the first electronic component in response to failure of the first electronic component”, in addition to “a first cooling circuit configured to actively circulate cooling fluid using a respective pump of the first cooling circuit to thereby cool the first electronic component and second electronic component; and a second cooling circuit, fluidically separated from the first cooling circuit, and configured to actively circulate cooling fluid using a respective pump of the second cooling circuit to thereby cool the first electronic component and the second electronic component; wherein the first cooling circuit includes a plurality of channels in which the cooling fluid of the first cooling circuit is circulated and in which the cooling fluid of the second cooling circuit is not circulated; the second cooling circuit includes a second plurality of channels in which the cooling fluid of the second cooling circuit is circulated and in which the cooling fluid of the first cooling circuit is not circulated…the first electronic component and the second electronic component are arranged in series relative to the first plurality of channels and the second plurality of channels, so that, for each respective one of the channels, the respective channel passes below one of the first and the second electronic components before passing under the other of the first and second electronic components with respect to a flow direction of the cooling fluid within the respective channel.”  The closest prior art of record is KONDO (US 6,807,056 B2 – published 19 October, 2004), CHRYSLER (US 6,213,194 B1 – published 10 April, 2001), and CASAS NORIEGA (US 9,145,210 B2 – published 29 September, 2015). KONDO teaches electronic components (7) being in heat transfer communication with two circuits (a loop which is pumped via operation of micro pump, 6, between a heat exchanger, 8, and cooling jacket, 15, which is coupled to the electronic components, and a loop which is pumped via operation of pump, 9, between heat receiver, 11, and heat receiver, 10, which is coupled to the electronic components). While each of the circuits of KONDO are separated from one another, the electronics are not provided cooling from each of the circuits. In fact, the looped circuit, which is pumped via micropump 6, does not provide cooling or fluid to another component other than the single component connected thereto by the cooling jacket, 15. CHRYSLER teaches, such as that shown in figure 4, two distinct fluid circuits. Each of the fluid circuits flow among different sides (A and/or B) of cold plates, 150’ and 150’’, but at isolated from one another, such that no flow communication occurs between these passages (col.7, lines  56-65). Electronics are provided on the cold plate, as noted within col.5, lines  21-52 of CHRYSLER. However, CHRYSLER provides wherein the flow among the electronics attached to the cold plate, via the two cooling loops, is parallel, not serial, as required by the claimed invention. As shown within figure 4, the fluid is diverted among the two different passages of the first cooling loop, so as to be controlled by valves, 105 and 115, within these diverted passage, while the fluid is diverted, similarly, into two different passages of the second cooling loop, so as to be controlled by valves, 105’ and 115’, within these diverted passages. Lastly, CASAS NORIEGA teaches redundant cooling of electronics used to control flight operations of an aircraft (2a and 2b; abstract; col. 3,lines  41-59). The electronics are actively cooled by circuits , 4a, 4b, and 12. The circuits are shown to be separate and distinct from one another (figure 1), but similarly to KONDO, there is only one circuit which provides fluid to each of the electronics (circuit, 12). Circuits 4a and 4b do not provide fluid to each of the electronics, such that there is only one circuit that is provided as claimed. More so, if one were to duplicate the parts of CASAS NORIEGA to provide two cooling loops, 12, so as to provide redundant cooling to the electronics, in the event another circuit has failed, the fluid flow among the first and second electronics would not be serial flow. Similarly, to CHRYSLER, the electronics are provided on two parallel legs of the cooling circuit, 12, which fluid is supplied by diverting the fluid (see figure 1, at the top of the circuit, 12, wherein two arrows point in opposite direction, depicting the fluid flow arrangement).  As such, the prior art fails to provide the claimed invention, as characterized by the above recitations, in combination with the remaining requirements of each of the independent claims, so as to neither reasonably anticipate or present a case of prima facie obviousness, absent impermissible hindsight reasoning.  In view of the above discussion, the present invention characterized by independent claims 1, 10, and 14, and the dependents thereof, are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        6/8/2022